RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 17a0160p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 BARBARA JACKSON, individually and on behalf of all     ┐
 others similarly situated,                             │
                                Plaintiff-Appellant,    │
                                                         >      No. 16-4171
                                                        │
        v.                                              │
                                                        │
                                                        │
 PROFESSIONAL RADIOLOGY INC.; M.D. BUSINESS             │
 SOLUTIONS, INC.; CONTROLLED CREDIT CORPORATION,        │
 Defendants-Appellees.                                  │
                                                        ┘

                        Appeal from the United States District Court
                       for the Southern District of Ohio at Cincinnati.
                   No. 1:15-cv-00587—Michael R. Barrett, District Judge.

                                   Argued: April 27, 2017

                              Decided and Filed: July 21, 2017

                    Before: GUY, SILER, and DONALD, Circuit Judges.
                                  _________________

                                         COUNSEL

ARGUED: C. David Ewing, EWING & WILLIS, PLLC, Louisville, Kentucky, for Appellant.
H. Toby Schisler, DINSMORE & SHOHL, LLP, Cincinnati, Ohio, for Appellees Professional
Radiology and M.D. Business Solutions. David B. Shaver, SURDYK, DOWD & TURNER
CO., L.P.A., Dayton, Ohio, for Appellee Controlled Credit. ON BRIEF: C. David Ewing,
EWING & WILLIS, PLLC, Louisville, Kentucky, Gary F. Franke, Michael D. O’Neill, GARY
F. FRANKE CO. LPA, Cincinnati, Ohio, for Appellant. H. Toby Schisler, Jason R.
Goldschmidt, DINSMORE & SHOHL, LLP, Cincinnati, Ohio, for Appellees Professional
Radiology and M.D. Business Solutions. David B. Shaver, Jeffrey C. Turner, SURDYK,
DOWD & TURNER CO., L.P.A., Dayton, Ohio, for Appellee Controlled Credit.
 No. 16-4171                Jackson v. Professional Radiology, et al.                    Page 2


                                      _________________

                                             OPINION
                                      _________________

       BERNICE BOUIE DONALD, Circuit Judge. The primary question on appeal is whether
the appellees’ collection of medical bills from the appellant was conduct prohibited by Ohio
Revised Code § 1751.60. Because Controlled Credit Corporation (“CCC”) is not subject to Ohio
Rev. Code § 1751.60, we AFFIRM the district court’s grant of a judgment on the pleadings.
Because Professional Radiology, Inc. (“PRI”) and M.D. Business Solutions, Inc. (“MDB”)’s
collection efforts sought payment directly from the appellant, there was a violation of Ohio Rev.
Code § 1751.60 and we REVERSE the district court’s grant of PRI’s and MDB’s motion to
dismiss.

                                        I.   Factual History

       On April 7, 2014, Barbara Jackson (“Jackson”) was injured in an automobile accident
and taken by ambulance to University Hospital West Chester (“University Hospital). Jackson
informed University Hospital that she had health insurance coverage through United Healthcare,
a health insurance corporation. While at University Hospital, Jackson received treatment from
PRI. PRI uses “MDB” to provide billing services. PRI did not submit treatment charges to
United Healthcare. MDB instead sent a letter to Jackson seeking a payment of $1,066 for the
balance of her account for services provided by PRI and requesting that Jackson’s attorney sign a
letter of protection against any settlement of judgment that would prevent Jackson’s account
from being sent to collections. This letter was followed by two similar letters.

       When Jackson did not make a payment, her account was turned over to CCC, which sent
a letter to Jackson requesting payment of the balance of $1,066. Jackson advised CCC that she
was represented by counsel. Jackson’s attorney eventually negotiated a payment to CCC in the
amount of $852 in full and final settlement of the charges for the treatment provided by PRI.
However, on June 11, 2015, PRI and/or MDB again contacted Jackson to inform her that she still
owed $3.49 on her account. Jackson paid that amount and then brought a class action against
CCC, PRI, and MDB for violation of Ohio Rev. Code § 1751.60(A).
 No. 16-4171                Jackson v. Professional Radiology, et al.                     Page 3


       The class action alleged that Ohio Rev. Code § 1751.60(A) prohibits directly billing
patients who have health insurance for medical treatment when the healthcare provider has a
contract with the patient’s health insurer to accept the health insurance. Jackson brought the
following claims on behalf of the class: (1) breach of contract, (2) breach of third-party
beneficiary contract, (3) violation of the Ohio Consumer Sales Practices Act, (4) violation of the
Fair Debt Collection Practices Act, (5) fraud, (6) conversion, (7) unjust enrichment, and
(8) punitive damages. CCC moved for judgment on the pleadings under Federal Rules of Civil
Procedure 12(c) and PRI and MDB moved to dismiss for failure to state a claim under Federal
Rules of Civil Procedure 12(b)(6). The district court granted both motions, and Jackson filed
this appeal.

                              II.   Jackson’s Claims Against CCC

       We review de novo a judgment on the pleadings granted pursuant to Rule 12(c) of the
Federal Rules of Civil Procedure, using the same standard as applies to a review of a motion to
dismiss under Rule 12(b)(6). Rogers Miller Music, Inc. v. Sony/ATV Publ’g, LLC, 477 F.3d 383,
389 (6th Cir. 2007). “For purposes of a motion for judgment on the pleadings, all well-pleaded
material allegations of the pleadings of the opposing party must be taken as true, and the motion
may be granted only if the moving party is nevertheless clearly entitled to judgment.” S. Ohio
Bank v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480 (6th Cir. 1973). But we
“need not accept as true legal conclusions or unwarranted factual inferences.” Mixon v. Ohio,
193 F.3d 389, 400 (6th Cir. 1999). A Rule 12(c) motion “is granted when no material issue of
fact exists and the party making the motion is entitled to judgment as a matter of law.” Paskvan
v. City of Cleveland Civil Serv. Comm’n, 946 F.2d 1233, 1235 (6th Cir. 1991).

       Jackson contends that CCC is subject to Ohio Rev. Code § 1751.60. Ohio Rev. Code
§ 1751.60(A) provides:

       [E]very provider or health care facility that contracts with a health insuring
       corporation to provide health care services to the health insuring corporation’s
       enrollees or subscribers shall seek compensation for covered services solely from
       the health insuring corporation and not, under any circumstances, from the
       enrollees or subscribers, except for approved copayments and deductibles.
 No. 16-4171                     Jackson v. Professional Radiology, et al.                                Page 4


Based on this plain language, in order for CCC to be bound by the requirements of Ohio Rev.
Code § 1751.60, it must be a “provider” or a “health care facility” that “contracts with a health
insuring corporation.” CCC is neither.

        As defined in Ohio Rev. Code § 1751.01(Y) a “provider” is “any natural person or
partnership of natural persons who are licensed, certified, accredited, or otherwise authorized in
this state to furnish health care services, or any professional association organized under Chapter
1785.” CCC is an Ohio corporation that provides collection services. CCC does not furnish any
healthcare services and is not a professional association organized under Chapter 1785.1
Therefore, CCC is not a “provider” subject to Ohio Rev. Code § 1751.60.

        As defined in Ohio Rev. Code § 1751.01(L) a “health care facility” is “any facility,
except a health care practitioner’s office, that provides preventive, diagnostic, therapeutic, acute
convalescent, rehabilitation, mental health, intellectual disability, intermediate care, or skilled
nursing services.”       Again, CCC is a collection agency and does not provide any type of
healthcare services. Therefore, CCC is not a “health care facility” subject to Ohio Rev. Code
§ 1751.60.     Because CCC does not meet the Ohio Revised Code’s definition of either a
“provider” or “healthcare facility,” CCC is not bound by Ohio Rev. Code § 1751.60.

        Jackson also contends that CCC sought to collect tort proceeds from an alleged
settlement in which she was involved. As a preliminary matter, Jackson never raised these issues
in the district court and thus the issues are waived on appeal. United States v. Nagi, 947 F.2d
211, 213 (6th Cir. 1991). Even if these issues were properly pled at the district court level,
Jackson does not establish that CCC attempted to collect tort proceeds from Jackson. CCC had
an account in Jackson’s name placed with it for collection by PRI. CCC contacted Jackson about
the account, and she advised CCC that she was represented by counsel. Thereafter, Jackson’s
counsel voluntarily negotiated a settlement of the PRI account for $852.00, less than the balance
placed with CCC by PRI. There was no further communication between CCC and Jackson or

        1
           “Professional association” is defined in Ohio Rev. Code § 1785.01 as “an association organized under this
chapter for the sole purpose of rendering one of the professional services,” including associations of accountants,
architects, attorneys, dentists, nurses, optometrists, pharmacists, physician assistants, physicians, psychologists,
engineers, chiropractors, veterinarians, occupational therapists, and counselors/social workers. See Ohio Rev. Code
§ 1785.01(B).
 No. 16-4171                 Jackson v. Professional Radiology, et al.                     Page 5


her counsel after the settlement agreement. None of these actions tie into the “torts proceeds”
argument.   Nor has Jackson provided any evidence that CCC knew that Jackson had tort
proceeds that she could use to pay her medical bills.

       A motion for judgment on the pleadings will be granted only if the moving party is
clearly entitled to judgment. CCC is clearly entitled to judgment. CCC is a collection agency
and does not provide any type of healthcare services and is accordingly not a “health care
facility” subject to Ohio Rev. Code § 1751.60. Therefore, the district court did not err when it
granted CCC’s motion for judgment on the pleadings.

                         III.   Jackson’s Claims Against PRI and MDB

       We review de novo a district court’s decision to grant a motion to dismiss for failure to
state a claim under Fed. R. Civ. P. 12(b)(6). Lambert v. Harman, 517 F.3d 433, 438-39 (6th Cir.
2008). In reviewing the grant of such a motion, we construe the complaint in the light most
favorable to the plaintiff and accept all factual allegations as true. Id. at 439. “To survive a
motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Jackson contends that PRI and MDB are subject to Ohio Rev. Code § 1751.60. As
previously noted, in order for PRI and MDB to be bound by the requirements of Ohio Rev. Code
§ 1751.60, they must be a “provider” or a “health care facility” that “contracts with a health
insuring corporation.” There is no dispute that PRI and MDB are both healthcare providers and
have contracts with Jackson’s insurance company, United Healthcare. The plain language of the
statute prohibits PRI and MDB from seeking compensation from the enrollees or subscribers. In
this case, the enrollee or subscriber would be Jackson who has insurance coverage through
United Healthcare.

       PRI and MDB rely on two state court decisions in support of their claim that they should
not be held liable, but neither is applicable under the facts of this case. In King v. ProMedica
Health System Inc., the Supreme Court of Ohio addressed the applicability of Ohio Rev. Code
§ 1751.60. 955 N.E.2d 348 (Ohio 2011). Similar to Jackson, the plaintiff in King was injured in
 No. 16-4171                Jackson v. Professional Radiology, et al.                      Page 6


an automobile accident. Id. at 349. The plaintiff informed the hospital where she was treated
that she was covered by health insurance, but instead of billing the health insurance company the
hospital billed the plaintiff’s automobile insurance. Id. The plaintiff brought a class action suit
and claimed various state causes of action. Id. at 349-50. Each cause of action was based on the
claim that the defendants violated Ohio Rev. Code § 1751.60 by billing the automobile insurer
instead of the plaintiffs’ health insurance company. Id. at 350. The Ohio Supreme Court held
that Ohio Rev. Code § 1751.60 does not prohibit a provider from seeking compensation for
medical treatment rendered to the plaintiff as a result of an automobile accident from the
insured’s automobile-insurance company. Id. The court in King explained that “the word
‘solely’ [in Ohio Rev. Code § 1751.60] is part of a phrase that defines the context of the statute;
it means, in this context, to the exclusion of a health-insuring corporation’s insured,” and does
not extend to any other parties. Id. at 351. Thus, the Ohio Supreme Court ultimately held that
“Ohio Rev. Code 1751.60(A) applies only when a provider seeks payment from a health-insuring
corporation’s insured with which the provider has entered into a contract.” Id. This type of
action is prohibited by the plain language of Ohio Rev. Code § 1751.60(A).

       The Ohio Court of Appeals’ decision in Hayberg v. Robinson Memorial Hospital
Foundation, 995 N.E.2d 888 (Ohio Ct. App. 2013), further analyzed King for the application of
Ohio Rev. Code 1751.60(A) to automobile insurance. Similar to the plaintiff in King, the
plaintiff in Hayberg was injured in an automobile accident and the hospital where she was
treated sought payment from the plaintiff’s husband’s health insurance. Id. at 889. Under the
contract the hospital had with the husband’s health insurance company, the hospital could only
bill the health insurance company for a reduced amount, which the health insurance company
paid. Id. The hospital later billed and received full payment for the plaintiff’s treatment from
her husband’s automobile insurance. Id. Thereafter, the hospital reimbursed the husband’s
health insurance company for the amount it paid. Id.

       The plaintiff filed a negligence lawsuit against her husband and the automobile insurance
settled for the policy limits. Id. at 890. Because the automobile insurance already paid for the
plaintiff’s medical treatment and bills, her final payment from the automobile company was
reduced by the amount paid for the medical treatment and bills. Id. The plaintiff thereafter
 No. 16-4171                Jackson v. Professional Radiology, et al.                      Page 7


brought a class action suit against the hospital alleging a violation of Ohio Rev. Code
§ 1751.60(A). Id. The plaintiff claimed that the hospital violated Ohio Rev. Code § 1751.60(A)
because the hospital took the full amount of the medical bills from the husband’s automobile
insurance, as opposed to the reduced amount that the hospital was required under contract to take
from the health insurance company. Id. at 891-92. Therefore, the plaintiff argued, the hospital
reduced the amount she would have received from the automobile insurance settlement, which
was tantamount to taking payments directly from the plaintiff. Id.

       The Ohio Court of Appeals, relying on the King decision, disagreed with the plaintiff and
found that the hospital’s collection efforts were legal under Ohio Rev. Code § 1751.60(A),
finding that Ohio Rev. Code § 1751.60(A) “has no application to an automobile insurer in any
respect. In other words, Ohio Rev. Code [§] 1751.60(A) is not controlling as to the amount
which a hospital can seek to recover[] from an insurer other than the health insurer.” Id. at 893.

       However, this case is distinguishable from both King and Hayberg. Neither of those two
cases had a hospital directly billing an insured, as was the case for Jackson. PRI and MDB
contend that Ohio Rev. Code § 1751.60(A) merely prohibits the healthcare provider from billing
the patient for the difference between the amount it contractually agreed to accept from the
health insuring corporation and the full amount of the services provided (i.e. balance billing).
However, neither case stands for that proposition. In fact, both cases only deal with billing third
party automobile insurance companies.

       In this case, PRI and MDB directly billed Jackson for the amount of her medical
treatment rather than an automobile insurer. Although Jackson may have received a settlement
from an automobile insurer, the plain language of Ohio Rev. Code § 1751.60(A) directly
prohibits this type of direct billing. Instead, PRI and MDB could have sought payment from
either United Healthcare, under the reduced rate through the contract with the hospital, or from
the third party automobile insurance company, which allegedly provided Jackson torts proceeds,
for the full sum of medical bills. Nothing in Ohio Rev. Code § 1751.60(A) would allow PRI and
MDB to seek payment directly from Jackson.
 No. 16-4171                 Jackson v. Professional Radiology, et al.                      Page 8


       In reviewing the grant of a motion to dismiss for failure to state a claim, we construe the
complaint in the light most favorable to the plaintiff and accept all factual allegations as true. If
it is true, as Jackson alleges, that PRI and MDB sought payment directly from her for medical
benefits, and did not attempt to collect from her health insurance company, United Healthcare, or
a third party automobile insurance company, this is a direct violation of Ohio Rev. Code
§ 1751.60(A), and PRI and MDB’s motion to dismiss should not have been granted.

                                         IV.    Conclusion

       Because CCC is not subject to Ohio Rev. Code § 1751.60, we AFFIRM the district
court’s grant of a judgment on the pleadings. Because PRI and MDB’s collection efforts sought
payment directly from the appellant, there was a violation of Ohio Rev. Code § 1751.60 and we
REVERSE the district court’s grant of PRI and MDB’s motion to dismiss.